DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.
Claim Objections
Claim 1 objected to because of the following informalities:  Each claim must end with a period.  Appropriate correction is required.
Claims 1, 8, 15  objected to because of the following informalities:  The word each is singular and should therefore be followed by “forms” and pair is singular and should thereby be followed with “is.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how a pair of channels can be comprised of only one channel piece, which is all that is required of the claim.  The examiner will examine as best understood.  Appropriate correction is required.
Claims 1, 8, 15 recite the limitation "each of the u-shaped channels.”  There is insufficient antecedent basis for this limitation in the claim, as u-shaped channel pieces were previously established in the claim.  Appropriate correction is required.
Regarding claims 1, 8, 15, it is unclear if the another u-shaped channel is of the one or more u-shaped channel pieces previously established in the claim.  The examiner will examine with each of the u-shaped channels and another u-shaped channel as components of the one (two) or more u-shaped channel pieces.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The insulation has previously been established as being within folded portions of the corrugated metal, and it is therefore within the volume of the components.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 3-7, 10-14, 16-20, 22 rejected under 35 USC 112 as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Elliott, U.S. Patent 9,316,051 or, in the alternative, under 35 U.S.C. 103 as obvious over Elliott, U.S. Patent 9,316,051 in view of Spear, U.S. Patent Application Publication 2013/0305648.
Regarding claim 1, Elliot discloses a building comprising: a multitude of rods (204, 206, 210, 212, 560, 562, 564, 566, components 510) that are configured to connect to each other to form a frame; wherein one or more u-shaped channel pieces are attached to at least one of the multitude of rods (220, 580); wherein each of the u-shaped channels form a pair with another u-shaped channel that is positioned parallel to the u-shaped channel, the pair of u-shaped channels are further positioned with open portions of each u-shaped channel facing one another (see Fig. 17 for example); panels (132) that are shaped to be inserted within the one or more u-shaped channel pieces to form a side of a structure (the are capable of being inserted into the channels as their thickness is less than the channel width), and wherein the open portions of the u-shaped channel pieces are capable of securing movement of the panels (once the panels are affixed to the studs inserted into the channels).  Alternatively, should the applicant disagree regarding the panels, the examiner contends that it would have been obvious to utilize panels such as those of Spear which are assembled by insertion of the wall panel member into upper and lower u-shaped channels (see Fig. 2) to simplify the assembly process.  The phrases “configured to connect,” “shaped to be inserted,” and “configured to secure movement” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim(s) 3-6, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott, U.S. Patent 9,316,051 in view of Unger, U.S. Application Publication 2015/0152634.
Regarding claim 3, Elliot discloses a building wherein the frame forms a first box frame comprising twelve edges; wherein the twelve edges of the first box frame enclose six separate sides (Fig. 1, generally); but does not disclose a second box frame comprising twelve edges and six sides; wherein at least one edge of the second box frame is configured to be connected to the first box frame.  Unger teaches a building of similar structure comprising a second box frame comprising twelve edges and six sides; wherein at least one edge of the second box frame is configured to be connected to the first box frame (see Fig. 25, generally).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize two of the building structures if a larger completed structure is desired.  The phrase “configured to be connected” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 4, the prior art, as modified, discloses a building wherein additional box frames are connected to the first box frame and the second box frame to form a habitable structure, the habitable structure comprising: one or more floors; one or more windows; one or more walls; and one or more ceilings (Unger Fig. 25).  
Regarding claim 5, Elliott discloses a building wherein the panels are comprised of metal sheets (abstract), but does not disclose specifically wherein at least one of the panels comprise a corrugated metal.  Unger teaches a corrugated metal (paragraph 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a corrugated metal sheet for the building panels for its strength and rigidity.
Regarding claim 6, the prior art discloses a building but does not specifically disclose the building is further comprising insulation that is inserted into folded portions of the corrugated metal.  Unger does teach an insulating material within the walls (paragraph 32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an insulating material within the corrugations of the wall panels depending on the weather conditions at the site, as it is known to include insulation within walls to protect the interior of a structure from the exterior conditions.
Regarding claim 21, the prior art discloses a modular building but does not specifically disclose wherein the insulation is positioned within a cross-section of a volume of space taken up by the folded portions of the corrugated metal.  Unger does teach an insulating material within the walls (paragraph 32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an insulating material within the corrugations of the wall panels depending on the weather conditions at the site, as it is known to include insulation within walls to protect the interior of a structure from the exterior conditions.
Regarding claim 22, the prior art discloses a modular building but does not specifically disclose it is further comprising one or more components selected from a list consisting of plumbing and electrical wire, the one or more components positioned within the cross-section of the volume of space taken up by the folded portions of the corrugated metal.  Unger does teach conduits run through an insulated wall (182).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize plumbing and electrical conduits within the corrugations of the wall panels depending on the weather conditions at the site, as it is known to include insulation within walls to protect the interior of a structure from the exterior conditions.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott, U.S. Patent 9,316,051 in view of Unger, U.S. Application Publication 2015/0152634 and Lestini et al., U.S. Patent 10,526,781.
Regarding claim 7, the prior art discloses a modular building but does not disclose it is further comprising corner castings; and wherein the multitude of rods connect to each other via the corner castings.  Lestini teaches corner castings in a modular structure (5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize corner castings such as those of Lestini for a simplified yet versatile connection in a modular building structure.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott, U.S. Patent 9,316,051 in view of Spear, U.S. Patent Application Publication 2013/0305648.
Regarding claim 8, Elliott discloses a building comprising: connecting a multitude of rods (204, 206, 210, 212, 560, 562, 564, 566, components 510) to form a frame; wherein two or more u-shaped channel pieces (220, 580) are attached to at least one of the multitude of rods; wherein each of the two or more u-shaped channels forms a pair with another u-shaped channel that is positioned parallel to the u-shaped channel, the pair of u-shaped channels are further positioned with open portions of each u-shaped channel facing one another (see Fig. 17); wherein the open portions of the u-shaped channel pieces secure movement of the panels (once they are affixed to the studs inserted into the channels), but does not disclose inserting panels within pairs of the two or more u-shaped channel pieces to form a side of the frame.  Spear teaches panels being inserted into the upper and lower channel members (Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize panels such as those of Spear which are assembled by insertion of the wall panel member into upper and lower u-shaped channels to simplify the assembly process.  The phrase “configured to secure movement” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott, U.S. Patent 9,316,051 in view of Spear, U.S. Patent Application Publication 2013/0305648 and Unger, U.S. Application Publication 2015/0152634.
Regarding claim 10, Elliott discloses a building but does not disclose further comprising connecting a second box frame to the first box frame.  Unger teaches a building of similar structure comprising a second box frame (see Fig. 25, generally).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect together two or more of the building structures if a larger completed structure is desired.  
Regarding claim 11, the prior art as modified discloses a modular building further comprising connecting additional box frames onto the first box frame and the second box frame to form a habitable structure, the habitable structure comprising: one or more floors; one or more windows; one or more walls; and one or more ceilings (see Figures of Unger, generally).  
Regarding claim 12, Elliott discloses a building wherein the panels are comprised of metal sheets (abstract), but does not disclose specifically wherein at least one of the panels comprise a corrugated metal.  Unger teaches a corrugated metal (paragraph 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a corrugated metal sheet for the building panels for its strength and rigidity.
Regarding claim 13, the prior art discloses a building but does not specifically disclose the building is further comprising insulation that is inserted into folded portions of the corrugated metal.  Unger does teach an insulating material within the walls (paragraph 32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an insulating material within the corrugations of the wall panels depending on the weather conditions at the site, as it is known to include insulation within walls to protect the interior of a structure from the exterior conditions.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott, U.S. Patent 9,316,051 in view of Spear, U.S. Patent Application Publication 2013/0305648, Unger, U.S. Application Publication 2015/0152634, and Lestini et al., U.S. Patent 10,526,781.
Regarding claim 14, the prior art discloses a modular building but does not disclose it is further comprising corner castings; and wherein the multitude of rods connect to each other via the corner castings.  Lestini teaches corner castings in a modular structure (5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize corner castings such as those of Lestini for a simplified yet versatile connection in a modular building structure.
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lestini et al., U.S. Patent 10,526,781 in view of Elliott, U.S. Patent 9,316,051 or, in the alternative, under 35 U.S.C. 103 as obvious over Lestini et al., U.S. Patent 10,526,781 in view of Elliott, U.S. Patent 9,316,051 and Spear, U.S. Patent Application Publication 2013/0305648.
Regarding claim 15, Lestini discloses a modular building system comprising: a multitude of corner castings (5); rods (2, 3) that connect to the multitude of corner castings; L-shaped pieces (4) that are attached to the rods; panels (9) that are shaped to be inserted within the L-shaped opening to form a side of a structure (the are capable of being inserted into the channels as their thickness is less than the channel width), wherein the open portions of the u-shaped channel pieces are capable of securing movement of the panels (once the studs have been affixed to the channel, and the panels to the studs), but does not specifically disclose u-shaped channels attached to the rods, wherein each of the u-shaped channels forms a pair with another u-shaped channel that is positioned parallel to the u-shaped channel, the pair of u-shaped channels are further positioned with open portions of each u-shaped channel facing one another.  Elliott teaches u-shaped channels (220, 580), arranged in pairs with the channel openings facing one another (see Fig. 17), being attached to the rods.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize u-shaped channel pieces rather than the L-shaped pieces to more securely hold the panels forming sides of the modular building system.  Alternatively, should the applicant disagree, the examiner contends that the panels as claimed would have been obvious to utilize panels such as those of Spear which are assembled by insertion of the wall panel member into upper and lower u-shaped channels (see Fig. 2) to simplify the assembly process.  The phrases “shaped to be inserted” and “configured to secure movement” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding claim 16, Lestini discloses a modular building system wherein connections between the rods and the multitude of corner castings form a first box frame (one of four modular frames as shown in Fig. 1).  
Regarding claim 17, Lestini discloses a modular building system wherein at least one edge of a second box frame is configured to be connected to the first box frame (see Fig. 1).  
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lestini et al., U.S. Patent 10,526,781 in view of Elliott, U.S. Patent 9,316,051 and Unger, U.S. Application Publication 2015/0152634.
Regarding claim 18, the prior art discloses a modular building system but does not disclose specifically wherein at least one of the panels comprise a corrugated metal.  Unger teaches a corrugated metal panel (paragraph 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a corrugated metal sheet for the building panels for its strength and rigidity.
Regarding claim 19, the prior art, as modified, discloses a modular building system but does not specifically disclose it is further comprising insulation that is inserted into folded portions of the corrugated metal.  Unger does teach an insulating material within the walls (paragraph 32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an insulating material within the corrugations of the wall panels depending on the weather conditions at the site, as it is known to include insulation within walls to protect the interior of a structure from the exterior conditions.
Regarding claim 20, the prior art as modified discloses a modular building further comprising one or more components selected from a list consisting of plumbing and electrical wire (Lestin col. 3, line 64 - col. 4, line 3); but does not specifically disclose wherein the one or more components are inserted into folded portions of the corrugated metal; and wherein the insulation covers the one or more components.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the plumbing and electrical conduits within the wall corrugations to run them from one module to another module, and that the conduits will be within insulation for protection as the insulation is located within the corrugations as modified.
Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that Elliot does not teach or suggest the pairs of channel members facing one another, the argument is unclear in that the figures of Elliot clearly disclose the pairs of track/channel members facing one another in the wall construction.  The joist/roof components as argued by the applicant are not a proponent of the claims.  See rejections as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633